Page1of 2 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES PRELIMINARY FOURTH QUARTER AND ANNUAL RESULTS NORWICH, NY (January 15, 2008) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today that it expects to report diluted earnings per share of $0.28 and $1.51 for the three and twelve months ended December 31, 2007, respectively.These preliminary results include a provision for loan and lease losses for the three months ended December 31, 2007 of $13.4 million.This provision compares to the provision for loan and lease losses of $4.8 million for the third quarter of 2007 and $3.5 million for the fourth quarter of 2006. Within the $13.4 million of provision for loan and lease losses during the fourth quarter was approximately $8.6 million related to one large commercial loan.During the quarter, $6.0 million of the loan was charged off.As the Company previously disclosed in its Form 10-Q for the quarter ended September 30, 2007, this loan was current as of September 30, 2007, but subsequently became past due 30 days for the first time, and was being closely monitored. Based on these preliminary results, the Company expects the allowance for loan and lease losses to total loans to be 1.57% at December 31, 2007, as compared to 1.60% at September 30, 2007 and 1.48% at December 31, 2006.The allowance for loan and lease losses to nonperforming loans was 177%, 178%, and 330% at December 31, 2007, September 30, 2007, and December 31, 2006, respectively.Nonperforming loans remained relatively flat from the last quarter at approximately $30.6 million at December 31, 2007 as compared to $30.7 million at September 30, 2007.In addition, potential problem loans decreased to $73.3 million at December 31, 2007 as compared to $80.6 million at September 30, 2007, but up from $69.8 million at December 31, 2006.For additional information, see the selected financial information below. NBT President and CEO Martin A. Dietrich said, “While our nonperforming loans were consistent with the previous quarter, the potential problem loans in our portfolio decreased 9% from the third quarter and are now consistent with the first half of the year.We remain confident that our conservative credit culture and disciplined underwriting practices are effective, particularly during periods of economic uncertainty.” NBT is a financial holding company headquartered in Norwich, NY, that primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 121locations, including 82NBT Bank offices in upstate New Yorkand 39Pennstar Bank offices in northeasternPennsylvania.
